Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03235 FMI Common Stock Fund, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI 53202 (Name and address of agent for service) 414-226-4555 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: JUNE 30, 2008 Item 1. Schedule of Investments. FMI Common Stock Fund, Inc. Schedule of Investments June 30, 2008 (Unaudited) Shares or Principal Amount Value COMMON STOCKS-97.3% (A) COMMERCIAL SERVICES SECTOR-17.2% Advertising/Marketing Services-2.7% 856,500 Harte-Hanks, Inc. $9,806,925 Miscellaneous Commercial Services-3.6% 219,300 G & K Services, Inc. 6,679,878 331,100 Navigant Consulting, Inc.* 6,476,316 13,156,194 Personnel Services-10.9% 617,700 AMN Healthcare Services, Inc.* 10,451,484 625,800 Korn/Ferry International* 9,843,834 1,291,100 MPS Group, Inc.* 13,724,393 98,800 Watson Wyatt Worldwide Inc. 5,225,532 39,245,243 CONSUMER DURABLES SECTOR-2.2% Home Furnishings-2.2% 320,900 Ethan Allen Interiors Inc. 7,894,140 CONSUMER SERVICES SECTOR-1.9% Publishing: Books/Magazines-1.9% 245,600 Meredith Corp. 6,948,024 DISTRIBUTION SERVICES SECTOR-9.8% Electronics Distributors-6.0% 432,100 Arrow Electronics, Inc.* 13,274,112 307,900 ScanSource, Inc.* 8,239,404 21,513,516 Wholesale Distributors-3.8% 832,700 Beacon Roofing Supply, Inc.* 8,834,947 133,300 United Stationers Inc.* 4,925,435 13,760,382 ENERY MINERALS SECTOR-2.5% Oil & Gas Production-2.5% 138,600 St. Mary Land & Exploration Co. 8,959,104 FINANCE SECTOR-13.4% Insurance Brokers/Services-4.1% 621,900 Arthur J. Gallagher & Co. 14,987,790 Investment Managers-2.1% 83,200 Affiliated Managers Group, Inc.* 7,492,992 Life/Health Insurance-4.2% 398,200 Protective Life Corp. 15,151,510 Property/Casualty Insurance-3.0% 919,350 Old Republic International Corp. 10,885,104 HEALTH TECHNOLOGY SECTOR-2.7% Medical Specialties-2.7% 68,100 Beckman Coulter, Inc. 4,598,793 122,000 West Pharmaceutical Services, Inc. 5,280,160 9,878,953 INDUSTRIAL SERVICES SECTOR-7.3% Environmental Services-2.8% 316,450 Waste Connections, Inc.* 10,104,249 Oilfield Services/Equipment-4.5% 177,000 Bristow Group, Inc.* 8,759,730 194,000 Dresser-Rand Group, Inc.* 7,585,400 16,345,130 PROCESS INDUSTRIES SECTOR-9.5% Containers/Packaging-4.8% 166,300 AptarGroup, Inc. 6,976,285 464,000 Bemis Company, Inc. 10,402,880 17,379,165 Industrial Specialties-4.7% 213,600 Cabot Microelectronics Corp.* 7,080,840 518,700 Valspar Corp. 9,808,617 16,889,457 PRODUCER MANUFACTURING SECTOR-13.0% Building Products-4.0% 349,900 Watsco, Inc. 14,625,820 Electrical Products-4.7% 77,300 Acuity Brands, Inc. 3,716,584 84,700 Littelfuse, Inc.* 2,672,285 459,200 Molex Inc. Cl A 10,520,272 16,909,141 Industrial Machinery-1.4% 137,350 IDEX Corp. 5,059,974 Miscellaneous Manufacturing-1.0% 122,400 Carlisle Companies Inc. 3,549,600 Office Equipment/Supplies-1.9% 389,900 HNI Corp. 6,885,634 RETAIL TRADE SECTOR-8.6% Discount Stores-3.2% 571,400 Family Dollar Stores, Inc. 11,393,716 Food Retail-1.7% 389,400 Winn-Dixie Stores, Inc.* 6,238,188 Specialty Stores-3.7% 266,700 Group 1 Automotive, Inc. 5,299,329 400,900 PetSmart, Inc. 7,997,955 13,297,284 TECHNOLOGY SERVICES SECTOR-5.6% Data Processing Services-2.6% 171,100 DST Systems, Inc.* 9,419,055 Information Technology Services-3.0% 709,700 Perot Systems Corp.* 10,652,597 TRANSPORTATION SECTOR-3.6% Trucking-3.6% 361,200 Hunt (J.B.) Transport Services, Inc. 12,020,736 52,100 Werner Enterprises, Inc. 968,018 12,988,754 Total common stocks (Cost $363,852,018) 351,417,641 SHORT-TERM INVESTMENTS-2.1% (A) Variable Rate Demand Note-2.1 % $7,733,552 U.S. Bank, N.A., 2.23% 7,733,552 Total short-term investments (Cost $7,733,552) 7,733,552 Total investments  99.4% (Cost $371,585,570) 359,151,193 Cash and receivables, less liabilities-0.6% (A) 2,133,282 TOTAL NET ASSETS  100.0% $361,284,475 * Non-income producing security. (A) Percentages for the various classifications relate to net assets. As of June 30, 2008, investment cost for federal tax purposes was $371,600,672 and the tax components of unrealized appreciation/depreciation was as follows: Aggregate gross unrealized appreciation $ 45,881,727 Aggregate gross unrealized depreciation (58,331,206) Net unrealized depreciation $ (12,449,479) THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUNDS AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUNDS SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rules 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last N-Q fiscal quarter filing that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a -2(a)). Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) FMI Common Stock Fund, Inc. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President Date 08/11/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Ted D. Kellner Ted D. Kellner, President Date 08/11/2008 By (Signature and Title) /s/ Ted D. Kellner Ted D. Kellner, Treasurer Date
